Case 1:19-cv-20429-KMW Document 14 Entered on FLSD Docket 04/18/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-20429-CV-WILIAMS

   COÖPERATIEVE RABOBANK U.A., New
   York Branch, BROWN BROTHERS
   HARRIMAN & CO., BANK HAPOALIM
   B.M., MITSUBISHI INTERNATIONAL
   CORPORATION, ICBC STANDARD
   BANK PLC, TECHEMET METAL
   TRADING,    LLC,   WOODFOREST
   NATIONAL BANK and BANK LEUMI
   USA,

                          Plaintiffs,

   v.

   LINDSEY RUBIN,

                          Defendant.


                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

  counsel for the parties in this action that all claims asserted by Plaintiffs, Coöperatieve Rabobank

  U.A., New York Branch, Brown Brothers Harriman & Co., Bank Hapoalim B.M., Mitsubishi

  International Corporation, ICBC Standard Bank Plc, Techemet Metal Trading, LLC Woodforest

  National Bank, and Bank Leumi USA, against Defendant, Lindsey Rubin, shall be and hereby are

  dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with

  each party to bear its own attorneys’ fees and costs.
Case 1:19-cv-20429-KMW Document 14 Entered on FLSD Docket 04/18/2019 Page 2 of 2



   Dated: April 18, 2019

   GREENBERG TRAURIG, P.A.                       BAST AMRON LLP
   401 East Las Olas Boulevard, Suite 2000       SunTrust International Center
   Ft. Lauderdale, Florida 33301                 One Southeast Third Avenue, Suite 1400
   Telephone: (954) 765-0500                     Miami, Florida 33131
   Primary Email: beanyouna@gtlaw.com            Telephone: (305) 379-7904
   Primary Email: grossmansm@gtlaw.com           Primary Email: bamron@bastamron.com
   Secondary Emails: yeargina@gtlaw.com;         Primary Email: zlaux@bastamron.com
   scottla@gtlaw.com; FLService@gtlaw.com

   By:      /s/ Avi Benayoun                     By:   /s/ Brett M. Amron
              Avi Benayoun (FBN 0151696)                 Brett M. Amron (FBN 0148342)
              Scott M. Grossman (FBN 0176702)            Zakarij N. Laux (FBN 93784)

   -and -                                        Counsel for Defendant Lindsey Rubin

   MICHAEL LUSKIN*
   ALEX TALESNICK*
   STEPHAN HORNUNG*
   LUSKIN, STERN & EISLER LLP
   Eleven Times Square
   New York, New York 10036
   Telephone: (212) 597-8200
   Primary Email: luskin@lsellp.com
   Primary Email: talesnick@lsellp.com
   Primary Email: hornung@lsellp.com

   * admitted pro hac vice

   Counsel for Plaintiffs Coöperatieve
   Rabobank U.A., New York Branch, Brown
   Brothers Harriman & Co., Bank Hapoalim
   B.M., Mitsubishi International Corporation,
   ICBC Standard Bank Plc, Techemet Metal
   Trading, LLC Woodforest National Bank,
   and Bank Leumi USA




                                                 2
